Citation Nr: 0336438	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied reopening of the 
veteran's claim for service connection for a seizure 
disorder.

The Board also notes that with the submission of a 
substantive appeal in July 1999, the veteran perfected an 
appeal of a December 1998 rating decision denying reopening 
of the veteran's claim for service connection for residuals 
of surgery on the respiratory system.  However, this matter 
has not been certified for appeal.  In fact, it appears that 
the RO may not be aware that the veteran has perfected an 
appeal with respect to this matter.  Therefore, this matter 
is referred to the RO for appropriate action.

REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and some of the regulations 
implementing it are applicable to the veteran's claim to 
reopen.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As noted above, the Board has determined that the veteran has 
perfected an appeal of a December 1998 rating decision 
denying reopening of his claim for service connection for a 
seizure disorder.  Unfortunately, the RO has developed the 
case for appellate consideration on the basis that the 
veteran has appealed a September 2001 rating decision denying 
reopening of the claim.  Moreover, although the RO sent the 
veteran a letter in September that was intended to comply 
with the notification requirements of the VCAA, it relates to 
the evidence and information necessary to substantiate claims 
for service connection rather than the evidence and 
information necessary to substantiate the claim to reopen.  
In addition, the Supplemental Statement of the Case dated in 
December 2001 informs the veteran of the old well-grounded 
standard upon which a claim may be substantiated.  In sum, 
the Board concludes that the notice provided to the veteran 
is not adequate.

The Board further notes that the record reflects that the 
veteran has been awarded disability benefits by the Social 
Security Administration (SSA) on the basis of a severe 
seizure disorder.  Although the records upon which this 
decision was based could be supportive of the veteran's claim 
to reopen, the RO has not attempted to obtain a copy of such 
records.

Finally, the Board notes that after the claims folder was 
forwarded to the Board, the veteran submitted additional 
evidence in support of his appeal.  He has not waived his 
right to have this evidence initially considered by the RO.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
clearly inform him of the provisions of 
38 C.F.R. § 3.156(a) (2001), the evidence 
and information that he should submit and 
the assistance that VA will provide to 
obtain evidence on his behalf.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  In any event, the RO should obtain a 
copy of the records upon which the 
veteran's award of SSA disability 
benefits was based, as well as a copy of 
the records associated with any later SSA 
disability determinations for the 
veteran.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal based on 
all evidence received since its most 
recent consideration of the claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




